          Case 1:12-mj-00040-LM Document 22 Filed 04/27/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

In the Matter of the Application
for a Search Warrant for                                         1:12-mj-40
Computer servers at Yahoo!, Inc.,                            UNDER SEAL - LEVEL I
an email provider,
headquartered at 701 First Avenue,
Sunnyvale, CA 94089

            MOTION TO CONTINUE SEAL OF THIS ENTIRE MATTER
   LEVEL I, UNTIL OCTOBER 23, 2020, OR UNTIL FURTHER ORDER OF COURT

       The Court has previously ordered that the Application for Search Warrant, Search

Warrant, this Motion to Seal, and all corresponding docket entries, in the above captioned case,

continued to be sealed at Level I.

       The government respectfully requests that this “entire matter” continue to be sealed at

Level 1, until October 23, 2020, or until further Order of this Court, whichever comes first. In

support the government asserts the following.

       The criminal investigation in support of which this Search Warrant was sought is still

ongoing and involves a target or targets whose whereabouts are unknown. Premature disclosure

of the investigation could lead to the target(s) becoming aware of the investigation. If that were

to happen, it is likely that evidence, much of which is believed to be stored electronically, and

which is therefore volatile, would likely be destroyed or moved to locations beyond the reach of

the investigation, thereby obstructing and seriously jeopardizing the investigation.
          Case 1:12-mj-00040-LM Document 22 Filed 04/27/20 Page 2 of 2




       WHEREFORE, it is requested that this motion be granted and the “entire matter”

referenced hereinabove be sealed, at Level 1, until October 23, 2020 (approximately 180 days),

or until further Order of this Court, whichever comes first.

Dated: April 27, 2020                                 Respectfully submitted,

                                                     Scott W. Murray
                                                     U.S. Attorney


                                              By:    /s/ Arnold H. Huftalen
                                                     Arnold H. Huftalen
                                                     Assistant U.S. Attorney
